Opinions of the United
2001 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-12-2001

McLaughlin v. Watson
Precedential or Non-Precedential:

Docket 00-2377




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2001

Recommended Citation
"McLaughlin v. Watson" (2001). 2001 Decisions. Paper 291.
http://digitalcommons.law.villanova.edu/thirdcircuit_2001/291


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2001 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
             UNITED STATES COURT OF APPEALS
                 FOR THE THIRD CIRCUIT


                Nos. 00-2377 and 01-1372


         JOHN MCLAUGHLIN; CHARLES A. MICEWSKI;
           DENNIS J. MCKEEFERY; EDWARD EGGLES

                          v.

   ALEX WATSON, Assistant Secretary of State for the
 U.S. State Department; DAVE LAWRENCE; LARRY LEIGHTLEY;
  VICTORIA NAYLOR; MICHAEL STILES; DETECTIVE SILVANA;
      DETECTIVE WOODS; ARNOLD GORDON; TOM CORBETT;
     JOHN KELLY; MICHAEL B. FISHER; RICHARD PATTON;
LOU GENTILE; FIQUITO VASQUEZ; PENA-GOMEZ; PEDRO CORPORAN

                    Michael Stiles,

                               Appellant


   On Appeal from the United States District Court
       for the Middle District of Pennsylvania
             (D.C. Civil No. 97-cv-01555)
        District Judge: Hon. A. Richard Caputo


                Argued October 9, 2001

 BEFORE: SCIRICA, GREENBERG and COWEN, Circuit Judges
                   ORDER AMENDING SLIP OPINION


     IT IS HEREBY ORDERED that the slip opinion filed November 20, 2001,
be
amended as follows:
     Page 2, line 1 - counsel's name should be changed from Mary C. Fry,
Esq. to
Mary C. Frye, Esq.
                         By the Court,



                             /s/ Robert E. Cowen
                             Circuit Judge

Dated:   December 11, 2001